1 Reported in 232 N.W. 789.
In this action for goods sold and delivered and services rendered, there was a counterclaim for damages caused by the negligence of plaintiffs, and on that counterclaim, the case having been tried without a jury, there was a decision for defendant. Plaintiffs appeal from the resulting judgment.
Briefly, the evidence is that in doing the job plaintiffs opened a gas main; that gas escaped in large quantity; that plaintiffs notwithstanding used a blow torch near the leak in the main; and that an explosion resulted, causing the damage to the property of defendant which is the subject of his counterclaim. The evidence supports the findings for defendant both as to negligence and the resulting damage. There being no question of error otherwise, the judgment must be affirmed.
So ordered. *Page 437